Nunez, J. (dissenting).
In my view the resolution of the plaintiff’s board of directors incorporated in the minutes of the meeting held on April 30, 1971 accepting defendant’s offer for a modification of the original agreement, and duly signed by the secretary of the plaintiff corporation, constitutes a writing sufficient to satisfy the requirements of the Statute of Frauds and the General Obligations Law. The minutes contain the full new agreement between the parties. The provision that the original contract may not be changed or terminated orally, and the requirements for a writing under the statutes are designed to prevent fraud by the assertion of false claims based on oral agreements. Here we have the requisite writing signed by the party against whom the claim is made. I would reverse and remand for a new trial.
Murphy, J. P., Silverman and Lane, JJ., concur with Birns, J.; Nunez, J., dissents in an opinion.
Judgment and order, Supreme Court, New York County entered on April 28, 1975, and May 30, 1975, respectively, affirmed, without costs and without disbursements.